Motion Denied; Dismissed and Memorandum Opinion filed February 12,
2013.




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-12-00983-CV

   G. CHRISTIAN CORCORAN AND PEGGY CORCORAN, Appellants
                                     V.

  ATASCOCITA COMMUNITY IMPROVEMENT ASSOCIATION, INC.,
                        Appellee

                  On Appeal from the 125th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2009-41594A

                MEMORANDUM                   OPINION

      On October 22, 2012, appellants filed a notice of appeal from a summary
judgment in favor of the third-party defendant, Atascocita Community
Improvement Association, Inc., signed July 27, 2012 and modified on October 9,
2012. The appeal was assigned to this court and docketed under appellate case
number, 14-12-00982-CV. Because other claims remained pending, the summary
judgment order being appealed was interlocutory. See Lehmann v. Har–Con Corp.,
39 S.W.3d 191, 205 (Tex. 2001). The trial court granted appellee’s motion to
sever, and the severed case was assigned trial court number 2009-41594A. On
October 29, 2012, appellants filed a supplemental notice of appeal in the severed
cause number, and the appeal was assigned to this court and docketed under our
appellate case number 14-12-00983-CV.

       On January 29, 2013, appellants filed an unopposed motion to consolidate
the appeals. After review of the records in these appeals, we have determined that
consolidation is unnecessary. The interlocutory summary judgment being appealed
was made final and appealable by the severance order. See Espalin v. Children's
Med. Ctr. of Dallas, 27 S.W.3d 675, 680 (Tex. App.—Dallas 2000, no pet.) (trial
judge may sign order severing cause of action or issue thereby rendering otherwise
interlocutory judgment final). Appellants assert that they filed the first notice of
appeal under the main case because the severed case had not yet been opened at the
district court.

       A prematurely filed notice of appeal is effective to invoke the appellate
court’s jurisdiction. See Tex. R. App. P. 27.1(a). Ganesan v. Reeves, 236 S.W.3d
816, 817 (Tex. App.—Waco 2007, pet. denied) (holding that Rule 27.1 makes it
clear that a notice of appeal filed before the final appealable judgment is rendered
is effective to invoke appellate jurisdiction); Espalin v. Children’s Med. Ctr. of
Dallas, 27 S.W.3d 675, 681 (Tex. App.—Dallas 2000, no pet.) (“[A] document
filed in an attempt to appeal an interlocutory order that later becomes final serves
to appeal the final judgment.”). A second notice of appeal filed after the trial court
rendered an appealable judgment is unnecessary to perfect the appeal. Lerma v.
Forbes, 144 S.W.3d 18, 20 (Tex. App.—El Paso 2004, no pet.) (dismissing the
second-filed appeal).


                                          2
      The second notice of appeal was unnecessary to perfect the appeal in this
case, and the second appeal is moot. See Alvarado v. Lexington Ins. Co., ___
S.W.3d ___, 2012 WL 5194057, *18 n.5 (Tex. App.—Houston [1st Dist.] 2012, no
pet.) (dismissing second appeal from severed order as moot). Therefore, we
dismiss the appeal docketed under our appellate case number 14-12-00983-CV.
The appeal filed under our number 14-12-00982-CV is effective to appeal the
severed case and remains pending before the court. It appears that the same record
was filed in both cases, and an order to transfer the record from case number 14-
12-00983-CV to the active case is unnecessary. The court will entertain a motion
to transfer the record, however, if the parties deem it necessary.




                                   PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                          3